Case 1:19-cv-09038-GBD-SDA Document 139 Filed 01/28/21 Page 1 of 2

Setanta nei. «

   
   

STUART H. FINKELST
Altorney at Law
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

  

BOC #:

‘ian OE LEB py
| DATE FLETAN 2 8-202+-|

January 22°9, 2021

Gissge..
The Honorable George B. Daniels b "Ow,
Southern District of New York ’ D gnrk

 

Daniel Patrick Moynihan GegrgeB} Daniels, U.S.D.J.
United States District Court ‘ -
500 Pearl Street - Courtroom 11A Dated: JA 8

New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Daniels,

| represent Plaintiff Dino Antolini in the above matter and | am requesting an
extension of time to respond to defendants’ cross motion filed on January 19, 2021.
[DE 135]. This is my first request for an adjournment on this matter. My wife is
continuing in her recovery from major health issues. If the Court seeks additional
information | request, respectfully, that | email same to you maintaining my wife’s
privacy.

When | communicated with defense counsel via email seeking his position, he
asked why and | replied “personal’. This morning | received a truly bizarre response:

“Defendants do not consent to your extension request. Pursuant to Judge Aaron’s
Individual Rule I(D), please include the following in your letter to the Court:

Defendants do not consent to the instant request because Attomey Finkelstein failed to
articulate a good-faith basis for seeking the extension. No details were provided, and no
attempt to explain the underlying reason surrounding the request. Moreover, Attorney
Finkelstein did not provide Defendants with a proposed filling date for his response. Such
conduct does not demonstrate a sincere willingness to compromise or find solutions.
Alexander Interactive, Inc. v. Adorama, Inc.,2013 WL 6283511, at *3 (S.D.NLY, 2013).

Please note, if you fail to state Defendants’ exact position for not consenting to your
request, pursuant to Judge Aaron’s Individual Rule I(D), we will seek further judicial
intervention.” ,

Not only does he ‘order’ me what to write, but to whom | should make the application to,
even though his cross motion is before this very Court. Why he would tell me to whom |
should write is interesting.

 
 

Case 1:19-cv-09038-GBD-SDA Document 139 Filed 01/28/21 Page 2 of 2

STUART H. FINKELSTEIN, ESQ.

Respectfully, | ask your Honor to adjourn his cross motion for sanctions against me
to February 19, 2021 or any date thereafter, your schedule permitting.

Thanking you for your time, | remain

 

To ail counsel of record via Pacer

 
